DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 3 recites that “the power/ground signal includes a driving voltage and a power voltage.”  However, this was not disclosed in the originally filed application, which discusses only a driving voltage and a ground voltage.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication No. 2020/0118938) in view of Song et al. (U.S. Publication No. 2022/0020735), further in view of Liu (U.S. Publication No. 2021/0384134).
Regarding claim 1, Wang teaches a semiconductor package comprising:
a first redistribution structure (Fig. 17A, RDL 130) comprising a first redistribution pattern (Fig. 117A);
a first semiconductor chip (40) on the first redistribution structure (Fig. 17A), the first semiconductor chip comprising a semiconductor substrate (Fig. 17A, unlabeled, but inherent that a chip has a wafer/substrate), a first back end of line (BEOL) structure (see Fig. 17A, unlabeled interconnect pattern on bottom side) on a first surface of the semiconductor substrate and comprising a first interconnect pattern (see Fig. 1, pattern 105) insulated by a plurality of interlayer insulating layers (see Fig. 1, layers 103/107;
a molding layer (123) on the first redistribution structure and covering a sidewall of the first semiconductor chip (Fig. 17A);
a second redistribution structure (160) on the first semiconductor chip and the molding layer; and
a conductive post (151/153) passing through the molding layer and electrically connecting the first redistribution pattern to the second redistribution pattern (Fig. 17A), wherein a footprint of the second BEOL structure is the same as a footprint of the first semiconductor chip and smaller than a footprint of the second redistribution structure (Fig. 17A, chip is smaller than second RDL).
Wang does not teach a second BEOL structure on a second surface of the semiconductor substrate and comprising a second interconnect pattern insulated by a plurality of second interlayer insulating layers, and the second redistribution structure comprising a second redistribution pattern electrically connected to the second interconnect pattern of the second BEOL structure, wherein a footprint of the second BEOL is the same as a footprint of the chip.  
However, Song teaches another chip which has a substrate (Song Fig. 4B, substrate 420) first BEOL interconnect (Song Fig. 4B, logic interconnect 430), and a second BEOL interconnect (Song Fig. 4B, power distribution interconnect 450), the first and second BEOL structures being the same size as the chip (see Fig. 4B); the first and second BEOL structures having interconnect patterns (see Song Fig. 4B, conductive layers in 430 and 450) which are covered by multiple insulating layers (see Song Fig. 4B).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that the chip 40 of Wang could have been replaced by the chip of Song because Song’s chip allows for a combination of logic die and PDN into one chip package, and Wang teaches that chip 40 is a logic chip, therefore the overall package size could be decreased due to removing the need for external PDN circuitry.
Wang in view of Song does not specifically teach that the top RDL is connected to the top BEOL; and the first semiconductor chip is configured to receive at least one of a power/ground signal or an input data signal from the first BEOL structure and a remainder of the power/ground signal or the input data signal from the second BEOL structure.  However, Liu teaches another package in which chips having an upper and lower BEOL (Fig. 13, lower BEOL on 1302 and upper BEOL on 1304) have the bottom BEOL connected to a bottom RDL, and a top BEOL connected to a top RDL (Fig. 13).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the top BEOL of Wang in view of Song could have been connected to the top RDL because the entire purpose of the top BEOL is to create connection points for external connections.  Furthermore, it would have been obvious to a person of skill in the art at the time of the effective filing date that the logic BEOL (Song 430) would be connected to a data signal because logic device require data signals to function; and that the power BEOL (Song 450) would be connected to a power signal because a power network requires a power signal to in order to function.

Regarding claim 12, Wang in view of Song and Liu teaches the semiconductor package of claim 1, wherein the molding layer extends along a sidewall of the second BEOL structure, a sidewall of the semiconductor substrate, and a sidewall of the first BEOL structure (see Wang Fig. 17A and Song Fig. 4B).

Regarding claim 13, Wang in view of Song and Liu teaches the semiconductor package of claim 1, wherein the second redistribution structure further comprises an antenna pattern configured to transmit and receive a radio signal, and
the second BEOL structure further comprises an electrically grounded reflective pattern between the semiconductor substrate and the antenna pattern.

Regarding claim 21, Wang teaches a semiconductor package comprising:
a first redistribution structure (Fig. 17A, RDL 130) comprising a plurality of stacked first interlayer insulating layers (paragraph [0032]), a first conductive line pattern on at least one of an upper or lower surface of the plurality of first interlayer insulating layers (paragraph [0032]), and
a first conductive via (paragraph [0032]) pattern connected to the first conductive line pattern and passing through at least one of the plurality of first interlayer insulating layers;
a first semiconductor chip (40) on the first redistribution structure, the first semiconductor chip comprising a semiconductor substrate (inherent that a chip has a semiconductor substrate/wafer), a first back end of line (BEOL) structure (see Fig. 17A, unlabeled interconnect structure on bottom) on a first surface of the semiconductor substrate and comprising a first interconnect pattern (Fig. 17A) insulated by a plurality of first interlayer insulating layers (see Wang Fig. 1, layers 103/107), and
a chip connection bump (115, Fig. 15) between the first semiconductor chip and the first redistribution structure;
a molding layer (123) on the first redistribution structure and covering a sidewall of the first semiconductor chip (Fig. 17A); and
a second redistribution structure (160) on the first semiconductor chip and the molding layer, the second redistribution structure comprising
a plurality of stacked second interlayer insulating layers (paragraph [0064] and [0032]), a second conductive line pattern (paragraph [0064] and [0032]) on at least one of an upper or lower surface of the plurality of second interlayer insulating layers, and
a second conductive via  (paragraph [0064] and [0032]) pattern connected to the second conductive line pattern and passing through at least one of the plurality of second interlayer insulating layers, and
Wang does not specifically teach a second BEOL structure on a second surface of the semiconductor substrate and comprising a second interconnect pattern; a width of a footprint of the second BEOL structure in a first direction parallel to the second surface of the semiconductor substrate is the same as a width of a footprint of the first semiconductor chip in the first direction, and the width of the footprint of the second BEOL structure in the first direction is less than a width of a footprint of the second redistribution structure in the first direction; and the first semiconductor chip is configured to receive at least one of a power/ground signal or an input data signal from the first BEOL structure and a remainder of the power/ground signal or the input data signal from the second BEOL structure.  .  
However, Song teaches another chip which as a first BEOL interconnect (Fig. 4B, logic interconnect 430), and a second BEOL interconnect (power distribution interconnect 450), being the same size as the chip, and smaller than the RDL (Fig. 4B).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that the chip 40 of Wang could have been replaced by the chip of Song because Song’s chip allows for a combination of logic die and PDN into one chip package, and Wang teaches that chip 40 is a logic chip, therefore the overall package size could be decreased due to removing the need for external PDN circuitry.  Furthermore, it would have been obvious to a person of skill in the art at the time of the effective filing date that the logic BEOL (Song 430) would be connected to a data signal because logic device require data signals to function; and that the power BEOL (Song 450) would be connected to a power signal because a power network requires a power signal to in order to function.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Song and Liu, further in view of Melville et al. (U.S. Publication No. 2018/0053743)
Regarding claim 2, Wang in view of Song and Liu teaches the semiconductor package of claim 1, wherein the first semiconductor chip further comprises a through electrode passing through the semiconductor substrate and electrically connecting the first interconnect pattern to the second interconnect pattern.
However, Melville teaches another chip having a top and bottom BEOL structure (Fig. 6, top BEOL 140, bottom BEOL 130) with a TSV (160) through the chip.  
It would have been obvious to a person of skill in the art at the time of the effective priority date that a TSV could have been included because it would have allowed for connections between the top and bottom BEOLs, which is often necessary with a PDN and logic die.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Song and Liu, further in view of Jolly et al. (U.S. Patent No. 5,269,880)
Regarding claim 15, Wang in view of Song and Liu teaches the semiconductor package of claim 1, wherein the first BEOL structure comprises a plurality of stacked first interlayer insulating layers (see Song Fig. 4B), a first conductive line pattern on at least one of an upper or lower surface of the plurality of first interlayer insulating layers (Song Fig. 4B), and a first conductive via pattern connected to the first conductive line pattern and passing through at least one of the plurality of first interlayer insulating layers (Fig. 4B), the second BEOL structure comprises a plurality of stacked second interlayer insulating layers (Fig. 4B), a second conductive line pattern on at least one of an upper or lower surface of the plurality of second interlayer insulating layers (Fig 4B), and a second conductive via pattern connected to the second conductive line pattern and passing through at least one of the plurality of second interlayer insulating layers (Fig. 4B).
Wang in view of Song does not specifically teach the first conductive via pattern has a tapered shape with a horizontal width gradually decreasing toward the first surface of the semiconductor substrate, and the second conductive via pattern has a tapered shape with a horizontal width gradually decreasing toward the second surface of the semiconductor substrate.
However, Jolly teaches the use of tapered via holes for chip interconnects (Col. 9, lines 29-35).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that the via holes could have been tapered towards the substrate because the interconnect layers are built from the substrate out (see Song Fig. 5G-J), and tapering of via holes is extremely common to aid in easier filling of the holes and avoid air gaps in the via.

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. Applicant primarily argues that the PDN interconnect of Song (Song Fig. 4B, PDN interconnect 450) is not a BEOL structure.  To support this argument, Applicant provides definitions of BEOL which includes processes includes “patterning and the dual damascene process,” and the process that “begins when the first layer of a conducting metal is deposited on top of the wafer…”  Applicant does not provide a reason why the PDN interconnect of Song does not fit this definition.  The PDN interconnect of song is deposited over the wafer (see Song Fig. 5I-J) by patterning and dual damascene like processes (see Fig. 5J, although not specifically stated, the insulating layer (410) has been patterned, and vias/interconnects filled in, then conductive/dielectric layers deposited over by a dual damascene process or similar substitute.  The interconnect layers of the PDN are formed directly on the wafer, and are formed using the same general processes as the logic interconnect (430).  Although Song does not label the PDN interconnect a “BEOL” process or structure, it is clear that it is formed during BEOL manufacturing steps and not during front end or middle end manufacturing.  Accordingly, the PDN interconnect 450 is a BEOL structure under Applicant’s definition.


Allowable Subject Matter
Claims 16-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 16-18 and 20, the prior art, alone or in combination, fails to teach or suggest a second BEOL structure on a second surface of the semiconductor substrate, the second BEOL structure comprising a second interconnect pattern and a first antenna pattern configured to transmit and receive a radio signal.

Claims 4-11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art, alone or in combination, fails to teach or suggest wherein the power plane is configured to receive the driving voltage through a first electrical path, the first electrical path including a first external connection terminal attached to the first redistribution structure, the first redistribution pattern of the first redistribution structure, the conductive post, the second redistribution pattern of the second redistribution structure, and the second interconnect pattern of the second BEOL structure, and the ground plane is configured to receive the ground voltage through a second electrical path, the second electrical path including a second external connection terminal attached to the first redistribution structure, the first redistribution pattern of the first redistribution structure, the conductive post, the second redistribution pattern of the second redistribution structure, and the second interconnect pattern of the second BEOL structure
Regarding claims 5-11, the prior art, alone or in combination, fails to teach or suggest wherein the second BEOL structure further comprises a first antenna pattern configured to transmit and receive a radio signal.
Regarding claim 14, the prior art, alone or in combination, fails to teach or suggest the first semiconductor chip comprises a radio-frequency integrated circuit (RFIC).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816

/SELIM U AHMED/Primary Examiner, Art Unit 2896